Citation Nr: 1516908	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  10-27 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right foot bunion. 


REPRESENTATION

Appellant represented by:	Dan Curry, Attorney


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from February 20, 1987 to March 26, 1987.  He also had reserve service with a verified active duty for training (ACDUTRA) from October 17, 1984 to March 8, 1985. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2012, the Board issued a decision that denied service connection for right foot bunion.  The Veteran appealed that July 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's decision in a December 2012 Order and remanded the claim to the Board for readjudication in accordance with the JMR.  

The appeal was before the Board again in October 2013, at which time, the Board again denied the Veteran's claim.  The Veteran appointed a new representative, Dan Curry, in January 2013, prior to the Board's October 2013, decision.  Although the Board did not receive the 21-22a appointing Dan Curry until after the Board's October 2013 decision, the valid 21-22a currently of record pre-dates the decision.  As such, in a January 2015 decision, the Board found that the Veteran's attorney did not receive adequate notice subsequent to the JMR described above with a 90-day period to respond in accordance with Kutscherousky v. West, 12 Vet. App. 369 (1999), and vacated the October 25, 2013 Board decision, addressing the issue of entitlement to service connection for right foot bunion.  The case has been returned to the Board for further appellate action.

This appeal was processed in part, using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

VA must provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).
The Veteran contends that he has a current right foot bunion, related to his active military service.  

In his January 2010 notice of disagreement, the Veteran acknowledged that he had minor foot problems prior to his entry into active duty in the Navy, but noted that such problems may be related to injury and stress associated with his Marine Corps Reserves service.  Regardless of its origins, the Veteran contended that his foot problems did not become significant until boot camp, at which time he was no longer able to perform basic physical training, due to increased foot pain. 

Review of service treatment records from the Veteran's reserve service reflects no pertinent abnormalities noted on the enlistment examination dated in June 1984.  There is also no subjective history of foot problems noted on the accompanying Report of Medical History.  A December 1986 sick call note indicates that the appellant reported hurting his left ankle while playing basketball in October 1986; he also complained of pain in his left great toe.  Clinical examination revealed early changes of hallux valgus on the left.  A January 1987 entry noted an injury to the right ankle sustained while playing basketball in December 1986.  He presented in January 1987 in non-weight bearing status and wearing a splint. 

Thereafter, the Veteran was evaluated in January 1987 for enlistment into the Navy; clinical evaluation of the feet was normal and the Report of Medical History revealed the Veteran reported no history of foot trouble.  Less than two weeks after entry into naval service, the Veteran was seen for complaints of foot pain with a reported inability to run, wear steel-toed boots, or stand for prolonged periods of time.  At such time, he noted a history of pain in his big toes lasting six months and treatment by a civilian orthopedic surgeon in January 1987 for a severe right ankle sprain with casting and crutches for 2 weeks.  Clinical examination of the feet revealed bilateral mild hallux valgus deformity (i.e., bunions).  There was no recent history of trauma since arrival at the Recruit Training Command.  Following multiple evaluations, it was determined that the Veteran was physically unfit for the rigors of service and he was released due to physical disability existing prior to enlistment.  The March 1987 Medical Board Report indicates that it was the physicians' opinion that the Veteran's hallux valgus deformity and resolving right ankle sprain pre-existed his active duty service and were not aggravated by such service.

In an October 2013 decision, the Board denied the Veteran's claim for right foot bunion, based on a finding that there was no competent lay or medical evidence of a current right foot bunion.  However, the Board notes that following the October 2013 denial, the Veteran submitted private medical records dated in May 2014, which show that the Veteran has been diagnosed with foot bunions.  See May 2014 private treatment records from the Raytown Clinic.

A layperson is generally not capable of opining on matters requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).  When a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Veteran is competent to testify as to the presence of foot pain, deformity and other symptoms consistent with bunions in service, and a continuity of symptoms since.  Such symptoms are observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, the Board finds that the Veteran's assertions regarding his in-service and post-service symptoms are of probative value.

Service treatment records show that the Veteran was treated for foot pain during reserve service, and during active duty in the Navy, and that he was diagnosed with bilateral hallux valgus (bunions) less than two weeks after his entry into the Navy.  He was medically discharged in March 1987 for what was determined to be a pre-existing hallux valgus deformity.  Current medical records show that the Veteran has been diagnosed with right foot bunions.  However, contemporaneous evidence of a right foot disability in the years following service is not of record.  Furthermore, there is no medical opinion of record, besides the March 1987 Medical Board report, addressing whether the Veteran's current hallux valgus deformity was aggravated during active duty service.  

Accordingly, an examination and opinion are needed to determine the nature and etiology of any currently demonstrated right foot disability, including hallux valgus (bunions).  38 U.S.C.A. § 5103A(d) (West 2014).

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, schedule the Veteran for a VA examination in order to ascertain the nature and etiology of any current right foot disability.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.

With respect to any diagnosed right foot disability, including hallux valgus (bunions), the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more ) that the diagnosed disorder originated or was aggravated while the Veteran was serving on ACDUTRA from October 17, 1984 to March 8, 1985, or serving on active military duty in the Navy from February 20, 1987 to March 26, 1987, or is otherwise etiologically related to his active military service. 

The examiner should also provide an opinion as to whether any diagnosed right foot disability, including hallux valgus (bunions) clearly and unmistakably existed prior to his period of active military service in the Navy from February 20, 1987 to March 26, 1987, and if so, whether there is clear and unmistakable evidence that it was not aggravated during his period of active military service from February 20, 1987 to March 26, 1987, beyond the natural progression (i.e. there was no increase in underlying disability). 

The examiner should provide a complete rationale for all opinions and conclusions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

3.  Readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, a supplemental statement of the case should be issued, an opportunity to respond provided, and the case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

